DETAILED ACTION
This Final Office Action is in response to the application filed on 09/24/2020 and the Amendment & Remark filed on 06/14/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2, 4, 5, 7, 9, 10, 12, 13, 15, 16, 18, 20 and 21 are canceled.
Claims 1, 6, 11 and 17 are amended.
Claims 1, 3, 6, 8, 11, 14, 17 and 19 are pending.

Claim Objections
Previous objection to claim 13 is withdrawn in view of the Amendment filed on 06/14/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6, 8, 11, 14, 17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). 
While the Applicant specifies above that “executing, by the computing device, a first trained machine learning model on the obtained electronic images associated with the electronic claim to generate metadata describing what is identified in each of the electronic images, wherein the generated metadata identifies one or more components of the identified vehicle, and a percentage probability that each of the one or more identified components is damaged, and wherein the first trained machine learning model has been trained with training data of past identified images of vehicle components and the likelihood of damage associated with each vehicle component”, there is no written content as to how or what specific trained machine learning model is executed in order to generate metadata that identifies components of vehicle, and a percentage probability that each of the one or more identified components is damaged. It should be noted that the “first trained machine learning model” disclosed only by its desired function, similar to a black box, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. As such, the disclosure does not objectively demonstrate that the applicant actually invented—was in possession of—the claimed subject matter. 
While the Applicant specifies above that “executing, by the computing device, a second trained machine learning model to identify a subset of the electronic images associated with the electronic claim based on the probabilities that each of the one or more identified components is damaged in the generated metadata, wherein the second trained machine learning model has been trained with prior generated metadata”, there is no written content as to how or what specific trained machine learning model is executed in order to generate metadata that identifies identify a subset of the electronic images associated with the electronic claim based on the probabilities that each of the one or more identified components is damaged. It should be noted that the “second trained machine learning model” disclosed only by its desired function, similar to a black box, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. As such, the disclosure does not objectively demonstrate that the applicant actually invented—was in possession of—the claimed subject matter.
While the Applicant specifies above that “utilizing, by the computing device, the obtained feedback data to train at least one of the first trained machine learning model or the second trained machine learning model”, there is no written content as to how or what specific training is performed  in order to train the machine learning models to perform the claimed functions. It should be noted that the “second trained machine learning model” disclosed only by its desired function, similar to a black box, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. As such, the disclosure does not objectively demonstrate that the applicant actually invented—was in possession of—the claimed subject matter. 
The written description requirement can be satisfied if the particular steps, i.e., algorithm, necessary to perform the claimed function were “described in the specification.” In re Hayes Microcomputer Prods, Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, (Fed. Cir. 1992).  
	As such, claims 1, 3, 6, 8, 11, 14, 17 and 19 are rejected as failing the written description requirement.  

	
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 3, 6, 8, 11, 14, 17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
As an initial matter, the claims as a whole are to a process, an apparatus and a manufacture, which falls within one or more statutory categories. (Step 1: YES) The recitation of the claimed invention is then further analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
obtaining, by a computing device, one or more electronic images of a damaged vehicle associated with an electronic insurance claim from one or more image databases;
executing, by the computing device, a first trained machine learning model on the obtained electronic images associated with an electronic claim to generate metadata on what is identified in each of the electronic images, wherein the generated metadata identifies one or more components of the identified vehicle, and a percentage probability that each of the one or more identified components is damaged, and wherein the first trained machine learning model has been trained with training data of past identified images of vehicle components and the likelihood of damage associated with each vehicle component; 
executing, by the computing device, a second trained machine learning model to identify a subset of the electronic images associated with the electronic claim based on the probabilities that each of the one or more identified components is damaged in the generated metadata; 
providing, by the computing device, the identified subset of electronic images with the generated metadata to a client computing device to assess damage to the damaged vehicle for in the electronic claim.
obtaining, by the computing device, feedback data on the identified subset of the electronic images from the client computing device; and 
utilizing, by the computing device, the obtained feedback data to train at least one of the first trained machine learning model or the second trained machine learning model.
wherein the providing the identified subset of electronic SMRH:4811-1813-8569.1-31-images with the generated metadata comprises: providing, by the computing device, the identified subset of electronic images with the generated metadata to a client computing device to assess likely causality and relation of one or more reported or treated injuries to the damage in the electronic claim.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers providing modified image to access damage for insurance claim but for the recitation of generic computer components. That is, other than reciting “by a computing device”, “one or more physical processors configured by machine-readable instructions to”, “a non-transitory machine readable medium having stored thereon instructions comprising executable code which when executed by one or more processors, causes the processors to” or “a … computing device, comprising memory including programmed SMRH:4811-1813-8569.1-35-instructions stored thereon and one or more processors configured to be capable of executing the stored programmed instructions to” nothing in the claim elements that precludes the steps from that of a fundamental economic practice of analyzing and providing modified image for insurance claim proposes. For example, but for the “by the computing device” language, “obtaining the electronic images associated with the electronic claim from one or more image databases” in the context of the claimed invention encompasses one or more person manually obtaining the images from one or more image databases
but for the “by the computing device” language, “executing, by the computing device, a first trained machine learning model on the obtained electronic images associated with an electronic claim to generate metadata on what is identified in each of the electronic images, wherein the generated metadata identifies one or more components of the identified vehicle, and a percentage probability that each of the one or more identified components is damaged, and wherein the first trained machine learning model has been trained with training data of past identified images of vehicle components and the likelihood of damage associated with each vehicle component” in the context of the claimed invention encompasses one or more person, such as an insurance claim analyst, manually executing the first trained machine learning model;
but for the “by the computing device” language, executing, by the computing device, a second trained machine learning model to identify a subset of the electronic images associated with the electronic claim based on the probabilities that each of the one or more identified components is damaged in the generated metadata” in the context of the claimed invention encompasses one or more person, such as an insurance claim analyst, manually executing the second trained machine learning model;
but for the “by the computing device” language, “providing, by the computing device, the identified subset of electronic images with the generated metadata to a client computing device to assess damage to the damaged vehicle for in the electronic claim” in the context of the claimed invention encompasses one or more person, such as an insurance claim analyst, manually providing the image with metadata to another person to assess damage;
but for the “by the computing device” language, “obtaining, by the computing device, feedback data on the subset of the electronic images from a client computing device; and utilizing, by the computing device, the obtained feedback data to train at least one of the first trained machine learning model or the second trained machine learning model” in the context of the claimed invention encompasses one or more person, such as an insurance analyst, manually obtaining feedback data and utilizing the feedback data to train the models;
but for the “by the computing device” language, “wherein the providing the identified subset of electronic SMRH:4811-1813-8569.1-31-images with the generated metadata comprises: providing, by the computing device, the identified subset of electronic images with the generated metadata to a client computing device to assess likely causality and relation of one or more reported or treated injuries to the damage in the electronic claim” in the context of the claimed invention encompasses one or more person manually providing the images to assess likely causality and relation of one or more related or treated injuries to the damage in the claim.
If a claim, under its broadest reasonable interpretation, covers a fundamental economic practice but for the recitation of certain generic computing components, then it falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas. As such, the claim recites an abstract idea. (Step 2A prong one: Yes)
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional element of computing device / processor to perform the executing, providing, obtaining and utilizing steps. The computing device / processor in the above steps is recited at a high-level of generality (i.e., as a generic computer components performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea.
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing device./ processor to provide modified image for insurance assessment amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes executing a model, (Performing repetitive calculations, Flook) transmitting and obtaining data (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and obtaining image from database. (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.) These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018. No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. (Step 2B: No)
Therefore, claims 1, 3, 6, 8, 11, 14, 17 and 19 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6, 8, 11, 14, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert el al. (US 10832065) in view of Schiff et al. (US 7991715)

As per claim 1, Lambert teaches a method comprising:
obtaining, by a computing device, one or more electronic images of a damaged vehicle associated with an electronic insurance claim from one or more image databases; (See Lambert Col. 5 Line 54 – Col. 6 Line 7)
executing, by a computing device, a first trained machine learning model on electronic images associated with an electronic claim to generate metadata describing what is identified in each of the electronic images; (See Lambert Col. 5 Line 54 – Col. 6 Line 7)
providing, by the computing device, the identified subset of electronic images with the generated metadata to a client computing device to assess damage to the damaged vehicle for in the electronic claim. (See Lambert Col. 5 Line 54 – Col. 6 Line 7)
Lambert does not explicitly teach wherein the generated metadata identifies one or more components of the identified vehicle, and a percentage probability that each of the one or more identified components is damaged, and wherein the first trained machine learning model has been trained with training data of past identified images of vehicle components and the likelihood of damage associated with each vehicle component;
executing, by the computing device, a second trained machine learning model to identify a subset of the electronic images associated with the electronic claim based on the probabilities that each of the one or more identified components is damaged in the generated metadata; 
Schiff teaches executing machine learning models to generate data identifies one or more components of the identified vehicle, and a percentage probability that each of the one or more identified components is damaged, and wherein the first trained machine learning model has been trained with training data of past identified images of vehicle components and the likelihood of damage associated with each vehicle component; (See Schiff Col. 11 Line 17-44)
to identify a relevant subset of electronic images based on metadata of the image. (See Schiff Col. 14 Line 48-53 and Col. 16 Line 47-59)
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the insurance image processing system taught by Lambert with teaching from Schiff to determine a probability that each of the one or more identified components is damaged and determine a subset image to be provided for assessment. One of ordinary skill in the art would have been motivated as assessing probability of damaged components reduce missed damage identification.

As per claim 6, Lambert teaches a system comprising:
one or more physical processors configured by machine-readable instructions to:
obtain one or more electronic images of a damaged vehicle associated with an electronic insurance claim from one or more image databases; (See Lambert Col. 5 Line 54 – Col. 6 Line 7)
execute a first trained machine learning model on electronic images associated with an electronic claim to generate metadata describing what is identified in each of the electronic images; (See Lambert Col. 5 Line 54 – Col. 6 Line 7)
provide the identified subset of electronic images with the generated metadata to a client computing device to assess damage to the damaged vehicle for in the electronic claim. (See Lambert Col. 5 Line 54 – Col. 6 Line 7)
Lambert does not explicitly teach wherein the generated metadata identifies one or more components of the identified vehicle, and a percentage probability that each of the one or more identified components is damaged, and wherein the first trained machine learning model has been trained with training data of past identified images of vehicle components and the likelihood of damage associated with each vehicle component;
execute a second trained machine learning model to identify a subset of the electronic images associated with the electronic claim based on the probabilities that each of the one or more identified components is damaged in the generated metadata; 
Schiff teaches executing machine learning models to generate data identifies one or more components of the identified vehicle, and a percentage probability that each of the one or more identified components is damaged, and wherein the first trained machine learning model has been trained with training data of past identified images of vehicle components and the likelihood of damage associated with each vehicle component; (See Schiff Col. 11 Line 17-44)
to identify a relevant subset of electronic images based on metadata of the image. (See Schiff Col. 14 Line 48-53 and Col. 16 Line 47-59)
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the insurance image processing system taught by Lambert with teaching from Schiff to determine a probability that each of the one or more identified components is damaged and determine a subset image to be provided for assessment. One of ordinary skill in the art would have been motivated as assessing probability of damaged components reduce missed damage identification.

	As per claim 11, Lambert teaches a non-transitory machine readable medium having stored thereon instructions comprising executable code which when executed by one or more processors, causes the processors to:
obtain one or more electronic images of a damaged vehicle associated with an electronic insurance claim from one or more image databases; (See Lambert Col. 5 Line 54 – Col. 6 Line 7)
execute a first trained machine learning model on electronic images associated with an electronic claim to generate metadata describing what is identified in each of the electronic images; (See Lambert Col. 5 Line 54 – Col. 6 Line 7)
provide the identified subset of electronic images with the generated metadata to a client computing device to assess damage to the damaged vehicle for in the electronic claim. (See Lambert Col. 5 Line 54 – Col. 6 Line 7)
Lambert does not explicitly teach wherein the generated metadata identifies one or more components of the identified vehicle, and a percentage probability that each of the one or more identified components is damaged, and wherein the first trained machine learning model has been trained with training data of past identified images of vehicle components and the likelihood of damage associated with each vehicle component;
execute a second trained machine learning model to identify a subset of the electronic images associated with the electronic claim based on the probabilities that each of the one or more identified components is damaged in the generated metadata; 
Schiff teaches executing machine learning models to generate data identifies one or more components of the identified vehicle, and a percentage probability that each of the one or more identified components is damaged, and wherein the first trained machine learning model has been trained with training data of past identified images of vehicle components and the likelihood of damage associated with each vehicle component; (See Schiff Col. 11 Line 17-44)
to identify a relevant subset of electronic images based on metadata of the image. (See Schiff Col. 14 Line 48-53 and Col. 16 Line 47-59)
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the insurance image processing system taught by Lambert with teaching from Schiff to determine a probability that each of the one or more identified components is damaged and determine a subset image to be provided for assessment. One of ordinary skill in the art would have been motivated as assessing probability of damaged components reduce missed damage identification.

	As per claim 17, Lambert teaches a computing device, comprising memory including programmed instructions stored thereon and one or more processors configured to be capable of executing the stored programmed instructions to:
obtain one or more electronic images of a damaged vehicle associated with an electronic insurance claim from one or more image databases; (See Lambert Col. 5 Line 54 – Col. 6 Line 7)
execute a first trained machine learning model on electronic images associated with an electronic claim to generate metadata describing what is identified in each of the electronic images; (See Lambert Col. 5 Line 54 – Col. 6 Line 7)
provide the identified subset of electronic images with the generated metadata to a client computing device to assess damage to the damaged vehicle for in the electronic claim. (See Lambert Col. 5 Line 54 – Col. 6 Line 7)
Lambert does not explicitly teach wherein the generated metadata identifies one or more components of the identified vehicle, and a percentage probability that each of the one or more identified components is damaged, and wherein the first trained machine learning model has been trained with training data of past identified images of vehicle components and the likelihood of damage associated with each vehicle component;
execute a second trained machine learning model to identify a subset of the electronic images associated with the electronic claim based on the probabilities that each of the one or more identified components is damaged in the generated metadata; 
Schiff teaches executing machine learning models to generate data identifies one or more components of the identified vehicle, and a percentage probability that each of the one or more identified components is damaged, and wherein the first trained machine learning model has been trained with training data of past identified images of vehicle components and the likelihood of damage associated with each vehicle component; (See Schiff Col. 11 Line 17-44)
to identify a relevant subset of electronic images based on metadata of the image. (See Schiff Col. 14 Line 48-53 and Col. 16 Line 47-59)
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the insurance image processing system taught by Lambert with teaching from Schiff to determine a probability that each of the one or more identified components is damaged and determine a subset image to be provided for assessment. One of ordinary skill in the art would have been motivated as assessing probability of damaged components reduce missed damage identification.

	As per claim 3, 7, 14 and 19, Lambert in view of Schiff teaches:
	wherein the providing the identified subset of electronic images with the generated metadata comprises providing the identified subset of electronic images with the generated metadata to a client computing device to assess likely causality and SMRH:4811-1813-8569.1-36- 08252013CN-315778PATENT Docket No.: 13CN-315778-US (MITCH-CSG-00016US) relation of one or more reported or treated injuries to the damage in the electronic claim.  (See Lambert Col. 5 Line 31 – Col. 6 Line 7)

	
Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive. 

Regarding the applicant’s argument that the amended claims now comply with the written description requirement, the examiner respectfully disagrees. As amended, the claims recite the execution of trained machine learning models that are generically described buy their desired functions without any explanation of how the computer or the computer component performs the claimed function. As to the claim limitation of obtaining feedback data and utilizing the feedback data to train the models, it should be noted that such limitation is of high degree of generality. No specific disclosure can be found in the Specification as to how such models can be trained by utilizing the feedback data. The only disclosure relevant to how such models can be trained is limited to that “[t]raining machine learning model 128 may include supervised learning, unsupervised learning, or combinations thereof. During the training stage, metadata machine learning model 128 may be configured to store the values related to the decisions made during the training stage in a metadata training database 134”, which is too general to demonstrate the possession of the invention.

Regarding the applicant’s argument that the claims do not recite a Judicial Exception, citing Example 39, the examiner respectfully disagrees. While the claims include the updating and training of the machine learning models, the majority of the claimed invention remains to be the mere use of trained machine learning models to identify subsets of image to assess damage, which is fundamental economic practice of insurance damage assessment. Thus, the claims clearly recite a Judicial Exception under the grouping of Certain Methods of Organizing Human Activity. Such distinction renders the rationale in Example 39 non-applicable. Furthermore, it should be noted the claim language and disclosure pertaining the training of the models is of high generality that simply claim a desired result in absence of the technological specifics detailing how exactly the models are trained. As such, the applicant argument is not persuasive.

Regarding the applicant’s argument that Lambert in view of Schiff does not teach the limitation “teach wherein the generated metadata identifies one or more components of the identified vehicle, and a percentage probability that each of the one or more identified components is damaged”, the examiner respectfully disagrees. Schiff Col. 11 Line 17-44 explicitly recites “by performing a learning process and a verification process, a probability for each pair of categories can be generated” and “the probability for each pair of categories obtained from the combination of the learning and verification process can then, in one embodiment, be used to construct a `tree` to facilitate the multi-classification process. A number of tree construction methods can be used and are contemplated and are not limited to those discussed herein”. Thus, Schiff teaches the machine learning model generating data identifying components in images and the probability of occurrence of the one or more components. Thus, Lambert in view of Schiff teaches the argued limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHO KWONG/Primary Examiner, Art Unit 3698